Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over RAO et al (Combining Schematic and Augmented Reality Representations in a Remote Spatial Assistance System) in view of GREWE et al (Road following for blindBike: an assistive bike navigation system for low vision persons), PETRILLO et al (9,511,711) and KOSCHAN et al (Detection and Classification of Edges in Color Images).
As per claim 1, Rao teaches the claimed “method” comprising: “determining a six degree of freedom pose associated with a user” (Rao, figure 3: local user with a camera view – the local user’s camera has six degree of a freedom pose such as forward-back, up-down, left-right, row, jaw, pitch); “determining the user is within a threshold distance from the physical object” (Rao, 3.2.1 Remote Side – based on the local user’s position, objects with their edges within a viewing distance can be displayed); and “displaying the edge of the physical object within a virtual scene being presented to the user” (Rao, figure 9(a)).  It is noted that Rao does not explicitly teach “detecting an edge of a physical object within a physical environment from one or more images captured by a virtual reality or mixed reality system” as claimed.  However, Rao’s object with its edges on the display (e.g., figure 9a) suggests any edge detection technique can be used to determine an edge of a physical object (see Grewe, 6. ROAD EDGE DETECTION: Hough transformation based algorithms and a vertical line fitting algorithm; Petrillo, figures 8 and 9; Koschan, e.g., COLOR VARIANTS OF THE CANNY OPERATOR).  Thus, it would have been obvious, in view of Grewe, Petrillo, and Koschan, to configure Rao’s method as claimed by using any well-known edge detection technique, to determine the edge of the object on display.  The motivation is to enhance the visual representation to the user of virtual reality.

Claim 2 adds into claim 1 “wherein detecting the edge of the physical object includes: detecting a first line segment based on a first color gradient within the one or more images; detecting a second line segment based on a second color gradient within the one or more images” (Koschan, COLOR VARIANTS OF THE CANNY OPERATOR - partial derivatives of color components, page 66, column 1); “merging the first line segment to the second line segment into the edge based at least in part on a similarly of the first color gradient to the second color gradient; and locating the edge within a three-dimensional model of the physical environment” (Koschan, combination operators, page 66, column 2).

Claim 3 adds into claim 2 “wherein detecting the edge of the physical object further comprises adjusting location of the edge within the three-dimensional model” (Grewe, figure 9 – road edge selection results).

Claim 4 adds into claim 1 “wherein detecting the edge of the physical object includes: detecting a first edgelet from the one or more images; detecting a second edgelet from the one or more images; detecting a continuous gradient between the first edgelet and the second edgelet; joining the first edgelet with the second edgelet into a joined edgelet based at least in part on the continues gradient; estimating a contour based at least in part on the joined edgelet; and determining a surface based at least in part on the contour; and wherein the edge is an edge of the surface” which is well-known in the art to combine or join sub-components (i.e., edgelet) forming a larger 

Claim 5 adds into claim 1 “wherein the one or more images are captured by a monocular camera” (Rao, figure 1 – viewing camera; Petrillo, figure 1, camera controller; Grewe, figure 2 – camera frame).

Claim 6 adds into claim 1 “determining a direction of movement associated with the user based at least in part on inertial measurement unit data collected by an inertial measurement unit of the virtual reality or mixed reality system” (Rao, figure 4 – gyroscope, accelerometer); “determining a collision risk between the user and the physical object based at least in part on the direction of movement of the user, the six degree of freedom pose of the user, and a location of the edge; and wherein displaying the edge of the physical object within the virtual scene is based at least in part on the collision risk being greater than a threshold” which is obvious to detect a potential collision based on the visual representation of user’s moving direction and his surrounding objects (e.g., Roy, figures 3c, 9a; Petrillo, figures 8 and 9).

Claim 7 adds into claim 1 “wherein displaying the edge of the physical object within a virtual scene includes: determining a field of view of the user based at least in part on the six degree of freedom pose of the user” (Rao, figure 3); “determining the edge is not within the field of view; and displaying an indicator of the edge within a field of view of the user” which is obvious by “guidance” of the remote user (Rao, page 5, 

Claim 8 adds into claim 7 “wherein the indicator is at least one of a ray projecting from the edge or the edge into a field of view of the user” which is just a visual representation of potential object on display (Rao, page 5, column 2 - The information such as the labels, routes are augmented onto the real scene in the camera view based on their locations and angles relative to the local user’s position, enhancing his/her perception of the new environment; Petrillo, figures 8 and 9).

Claims 9-15 and 16-20 claim a system and a non-transitory computer-readable media based on the method of claims 1-8; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616